Exhibit 10.11 Final Execution Copy ***Text Omitted and Filed Separately with the Securities and Exchange Commission Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4)and 240.24b-2 SPONSORED RESEARCH AND OPTION AGREEMENT This Sponsored Research Agreement (“Agreement”), effective as of January1, 2015 (the “Effective Date”) is made by and between The Trustees of the University of Pennsylvania, a Pennsylvania nonprofit corporation (“Institution”), with offices located at The Penn Center for Innovation, 3160 Chestnut St., Suite200, Philadelphia, PA 19104, and Dimension Therapeutics,Inc., a corporation organized under the laws of Delaware (“Sponsor”), having a place of business at 840 Memorial Drive, Cambridge, MA, 02139. RECITALS Institution and Sponsor are entering into this Agreement since Sponsor desires to fund the research of James M. Wilson, M.D., Ph.D. of Institution’s Perelman School of Medicine in liver gene therapy and hemophilia. Sponsor desires to support such research conducted by Institution in accordance with the terms and conditions of this Agreement. The research program contemplated by this Agreement is of mutual interest to Sponsor and Institution and furthers the educational, scholarship and research objectives of Institution as a nonprofit, tax-exempt, educational institution, and may benefit Sponsor and Institution through the creation or discovery of new inventions. In consideration of the promises and mutual covenants contained herein, and intending to be legally bound hereby, the parties hereto agree as follows: 1. DEFINITIONS 1.1 “Affiliate” means a legal entity that is controlling, controlled by or under common control with Sponsor. For purposes of this Section1.1., the word “control” means (x)the direct or indirect ownership of more than fifty percent (50%) of the outstanding voting securities of a legal entity, (y)the right to receive fifty percent (50%) or more of the profits or earnings of a legal entity, or (z)the right to determine the policy decisions of a legal entity. 1.2 “Institution Intellectual Property” means the Institution Patent Rights and the Research Results. 1.3 “Institution Patent Rights” means all of Perm’s rights in potentially patentable and patentable inventions conceived., created, or conceived and reduced to practice in the conduct of the Sponsored Research during the term of this Agreement, together with patent rights represented by or issuing from the United States patents and patent applications (including provisional patent applications) on such patentable inventions, as well as any continuations, continuations-in-part (to the extent the inventions claimed or disclosed in any such patent or patent applications are directed to subject matter specifically described in the patent or patent *** Confidential Treatment Requested *** applications under this Agreement), divisional, reexaminations, renewals, re-issues, substitutions, patent term adjustments and extensions (including supplemental protection certificates), and foreign counterparts of any of the foregoing, and all other patents and patent applications rights that claim priority from or have common prior it)’ with any of the foregoing patent rights and patent applications, including any patents issuing from any of the foregoing (to the extent the inventions claimed or disclosed in any such patent or patent applications are directed to subject matter specifically described in the patent or patent applications referred to above) and including any patents issuing from any of the foregoing. 1.4 “Principal Investigator” means James M. Wilson, M.D., Ph.D., who has agreed to serve as faculty investigator for the Sponsored Research and shall be responsible for the conduct, supervision and administration of the Sponsored Research, or such other faculty member as mutually agreed by the parties in accordance with Section2.1. 1.5 “Research Results” means all any and all ideas, information, inventions, developments, animate and inanimate materials, including but not limited to live animals, discoveries, software, know-how, methods, techniques, formulae, data, software, processes, methodologies, techniques, biological materials, software and works of authorship, whether patentable or copyrightable, that are First conceived, discovered, developed or reduced to practice, or generated in the performance of the Sponsored Research by Principal Investigator or other Penn employees during the term of this Agreement, including any unpatentable inventions conceived, created or reduced to practice in the conduct of the Sponsored Research during the term of this Agreement. Research Results expressly excludes Institution Patent Rights. 1.6 “Sponsored Research” means the two (2)year research program conducted hereunder. The research plan and budget for the first year of the Sponsored Research are set forth in Attachment A and B hereto, respectively, and may be amended from time to time upon mutual Written agreement of the parties. 2. SPONSORED RESEARCH 2.1 If the services of the Principal Investigator become unavailable to Institution for any reason. Institution may propose another member of its faculty who is acceptable to Sponsor, in its sole discretion, to serve as the Principal Investigator of the Sponsored Research. If a substitute Principal Investigator acceptable to Sponsor has not been agreed upon within […***…] after the original Principal Investigator ceases his or her services under this Agreement, either party may terminate this Agreement upon written notice thereof to the other party, subject to the provisions of Article10. 2.2 Institution shall use good faith efforts to conduct such Sponsored Research in accordance with, the terms and conditions of this Agreement. Sponsor acknowledges that Institution and the Principal Investigator shall have the freedom to conduct and supervise the Sponsored Research in a manner consistent with Institution’s educational and research missions. 2.3 A research plan and budget for the second year of the Sponsored Research shall be agreed upon by the parties by […***…], and such plan and budget shall thereafter be appended hereto as Attachments C and D, respectively. To that end, by no later than […***…], *** Confidential Treatment Requested *** 2 the parties shall (a)utilize good faith and diligent efforts to initiate discussions on the second year plan and budget, and (b)agree upon a time line for planning that will result in a final research plan and budget for calendar year 2016 of the Sponsored Research by the […***…] deadline. 3. TERM OF AGREEMENT The initial term of this Agreement shall begin on the Effective Date and shall end on December31, 2016 unless terminated sooner pursuant to Sections 2.1 or 10.1 hereof. This Agreement may be extended or renewed only by mutual mitten agreement executed by duly authorized representatives of the parties. The initial term plus any extension or renewal term shall be referred to herein as the “Term.” 4. REIMBURSEMENT OF COSTS, PAYMENT 4.1 Sponsor shall pay the amounts specified in Attachment B in accordance with the schedule set forth therein. Institution shall apply all such amounts to its direct costs and mutually agreed upon overhead incurred in the conduct of the Sponsored Research. Sponsor acknowledges that the amounts set forth in Attachment B are only a good faith estimate of the costs to complete the Sponsored Research and not a guarantee of the cost to conduct the Sponsored Research. If at any time Institution determines that it will require additional funds for the Sponsored Research, it shall notify Sponsor and provide a good faith estimate and itemized budget of the additional amount. Sponsor shall not be liable for any costs in excess of the amount set forth in AttachmentB unless it has agreed1 in writing to provide additional funds. In the event that Sponsor declines to provide such additional funding the parties shall promptly meet to determine how to achieve mutually agreed upon modified objectives. Sponsor shall make payments in advance to Institution in accordance with the payment schedule set forth in Attachment B. All payments shall clearly identify the Principal Investigator and Sponsored Research. All payments are to be made by wire transfer, banking information is as follows: Banking Information: Bank Name: […***…] Bank Address: […***…] ACH Coordinator: […***…] Account Title: […***…] Account Type: […***…] Account #: […***…] ABA Routing #: […***…] SWIFT CODE: […***…] CHIPS: […***…] Reference: […***…] *** Confidential Treatment Requested *** 3 4.2 Title to any equipment, laboratory animals, or any other materials made or acquired with funds provided under this Agreement shall vest in Institution, and such equipment, animals, or materials shall remain the property of Institution following termination of this Agreement. 5. RECORDS AND REPORTS Principal Investigator shall maintain records of the results of the Sponsored Research in sufficient detail and in good scientific manner appropriate for patent purposes to properly reflect all work done and results achieved. Within […***…] after the close of each […***…], Principal Investigator shall provide Sponsor with […***…] financial reports for the Sponsored Research conducted during such […***…]. Such […***…] financial reports shall include an account of tasks actually performed and the costs and expenses actually incurred during such […***…]. Principal Investigator shall provide task-based, scientific reports of the progress and results of the Research on a schedule on a schedule to be agreed upon by the parties and oral reports on reasonable request. Within […***…] after the conclusion of each year of the Sponsored Research, Principal Investigator shall provide Sponsor with a final written report setting forth the research conducted and results obtained in sufficient detail to allow reproduction of the Sponsored Research by Sponsor. 6. SPONSOR’S RIGHTS IN RESEARCH RESULTS AND REPORTS 6.1 Sponsor shall have the right to use, disclose and otherwise exploit the Research Results disclosed to Sponsor in records and reports for any reasonable purpose, provided however that Sponsor agrees not to make Research Results publicly available until either (i)Institution has published the Research Results in accordance with Article9 below, (ii)a patent application filed by Institution that contains Research Results is published; or (iii)[…***…] after the termination of the Sponsored Research, in the event that Institution has not sought approval for publication or patent filing within such […***…] period. Notwithstanding the foregoing, nothing herein is intended to prevent Sponsor from relying upon or disclosing Research Results to regulatory agencies as required for obtaining regulatory approvals or to third, parties provided such disclosures are made under obligations of confidentiality no less stringent than those set forth herein. 6.2 Institution hereby grants Sponsor a royalty-free, nontransferable, non-exclusive right to copy, reproduce and distribute any research reports furnished to Sponsor under this Agreement. Sponsor may not charge fees for said research reports, use said research reports for advertising or promotional activities, or alter or modify said research reports without the prior written permission of Institution. 7. INTELLECTUAL PROPERTY 7.1 Principal Investigator shall provide Institution (through its Penn Center for Innovation) and Sponsor with a prompt written disclosure of any copyrightable software created in the conduct of the Sponsored Research during the term of this Agreement that Principal Investigator reasonably considers to be scientifically valuable. *** Confidential Treatment Requested *** 4 7.2 Institution shall retain all right, title and interest in and to the Institution Intellectual Property and any patents, copyrights, software and tangible research materials and other intellectual property related thereto, subject to any rights, options and licenses set forth herein or granted in accordance with Articles 6 and 8 hereof. 7.3 Principal Investigator shall provide Institution and Sponsor a complete written disclosure of any Institution Patent Rights reasonably considered material or patentable within […***…] following creation or discovery of such Institution Patent Rights. Sponsor shall advise Institution in writing, no later than […***…] after receipt of such disclosure, whether it requests Institution to file and prosecute patent applications related to such Institution Patent Rights or whether Sponsor believes that the conduct of additional research would be necessary or useful to support the patents claiming the Institution Patent Rights. If Sponsor requests that Institution undertake such filing and prosecution, and agrees to pay the expenses for such patent prosecution in accordance with Section7.4,Institution shall do so promptly utilizing counsel reasonably acceptable to Sponsor and such patent applications shall be included in Sponsor’s Option under Article8 hereof,If Sponsor believes that additional research would be necessary or useful to support the patents claiming the Institution Intellectual Property,Institution and Sponsor shall engage in good faith negotiations to determine how best to accomplish such research prior to any patent application filing. If Sponsor does not request Institution to file and prosecute such patent applications,Institution may proceed with such preparation and prosecution at its own cost and expense; but such patent applications shall be excluded from Sponsor’s Option under Article8 hereof. Sponsor shall reimburse Institution for all expenses incurred for filing, prosecution and maintenance of Institution Patent Rights until and unless Sponsor declines to exercise its Option to license any such Institution Patent Rights. Institution shall work closely with its patent counsel and Sponsor at the reasonable request of Sponsor to provide Sponsor with an estimate of anticipated patent costs and copies of official correspondence related to prosecution of Institution Patent Rights that fall under Sponsor’s Option. 7.4 The preparation, prosecution and maintenance of any copyright, trademark and other intellectual property applications for the Institution Intellectual Property other than the Institution Patent Rights shall be subject to the funding, option and control provisions of Sections7.1-7.4 and Article8. 8. OPTION 8.1 In consideration of Sponsor’s funding of the Sponsored Research,Institution hereby grants to Sponsor an option to obtain a worldwide, non-exclusive or exclusive, royalty-bearing license, with the right to sublicense, to make, have made, use, sell, offer for sale, have sold, import and have imported products and services within the scope of the Institution Patent Rights (the “Option”). Sponsor may exercise the Option by written notice to Institution within […***…] after completion of the Sponsored Research, provided that Sponsor has reimbursed Institution for all intellectual property expenses incurred up to the date of the Option exercise. Upon receipt of such notice by Institution, the parties shall negotiate in good faith to agree upon commercially reasonable terms for such exclusive license. *** Confidential Treatment Requested *** 5 8.2 Sponsor may at any time elect not to include certain Institution Patent Rights within the scope of the Option by providing Institution with […***…] prior written notice, in which event (a)such Institution Patent Rights will be excluded from the Option, and Sponsor will have no additional funding obligations under Article7 with respect to such Institution Patent Rights; provided that Sponsor shall be obligated to reimburse Institution for all patent and maintenance cost obligations incurred by Institution prior to the aforementioned notice date, including all instances in which Sponsor has requested that a patent application be filed by Institution pursuant to Section7.3 of this Agreement, and (b)Institution shall be free to license such Institution Patent Rights to any party upon such terms as Institution deems appropriate, without any further obligation to Sponsor. Notwithstanding the foregoing, it is understood and agreed that Sponsor shall retain any and all rights Sponsor may have in Institution Patent Rights. 8.3 Any license granted to Sponsor pursuant to Section8.1 hereof shall be subject to Institution’s right to use and permit other non-profit organizations to use Institution Intellectual Property for educational and research purposes other than the treatment of humans and, if applicable, to the rights of the United States government reserved under Public Laws 96-517, 97-256 and 98-620, codified at 35 U.S.C. 200-212, and any regulations issued thereunder, 9. CONFIDENTIALITY, PUBLICATION, USE OF NAME 9.1 In order to maximize the value of the Sponsored Research to Institution, Sponsor and society,Institution, Sponsor and Principal Investigator may disclose to each other confidential information considered pertinent to the Research Program. Any confidential information will be in writing and clearly marked by the disclosing party as “Confidential” or, if disclosed orally, written notice will be provided within […***…] of disclosure (“Confidential Information’’). The receiving party shall protect Confidential Information received from the disclosing party with the same degree of care as it uses to protect its own confidential information. The receiving party’s obligations of confidentiality will exist during the performance of this Agreement and for […***…] following termination or expiration of this Agreement, unless disclosure is required by law or regulation, in which case the party required to make such disclosure shall provide prompt written notice and take all reasonable steps to limit the extent of the disclosure and obtain confidential treatment for any remaining required disclosure. The confidentiality obligations contained herein shall not apply to Confidential Information that is: (i) Known by the receiving party without restriction prior to disclosure under this Agreement; (ii) Disclosed to the receiving party by a third party without an obligation of confidentiality; (iii) Available to the public not through a breach of this Agreement by the receiving part)’; *** Confidential Treatment Requested *** 6 (iv) Independently developed by the receiving part}’ without knowledge or use of Confidential Information disclosed by the disclosing party under this Agreement; or (v) Published or disclosed in accordance with the terms of this Agreement. 9.2 In order to preserve the patentability of Institution Intellectual Property during the term and for a period of […***…] thereafter, the Institution, Principal Investigator and Sponsor shall maintain Institution Intellectual Property and information provided pursuant to Section7.1 (whether oral or written) as confidential and shall not disclose such information to any third party until the publication of such information by the Principal Investigator in accordance with Section9.3 or until Institution provides Sponsor With written verification, reasonably satisfactory to Sponsor, that all desirable patentable inventions have been protected, Whichever occurs sooner. 9.3 Institution shall be free to publish, present or otherwise disclose Research Results or other information and material resulting from the Sponsored Research for any purpose subject to this Section9.3. Institution shall furnish the Sponsor with a copy of any proposed publication, presentation or other public disclosure at least […***…] in advance of the submission of said proposed publication, presentation or other public disclosure in order for Sponsor to review said proposed publication, presentation or other disclosure for patentable inventions and Sponsor Confidential Information. Sponsor shall have the right to require that any Sponsor Confidential Information be removed or redacted from the proposed publication. In the event that Sponsor believes that the proposed publication contains a patentable invention, and Sponsor agrees to pay patent expenses as stipulated in Section7.3,Institution agrees to delay such proposed publication until a patent application has been prepared and filed, in the event that Sponsor believes that the proposed publication contains a potentially patentable invention but that additional research would be necessary or useful to support the validity of patent(s)claiming such invention, then any publication will be delayed for a period of no more than […***…] while the parties engage in good faith negotiations to determine how best to conduct the research in order to secure intellectual property rights that further the goals of both parties. 9.4 Institution shall not use Sponsor’s name without Sponsor’s prior written consent except that Institution may acknowledge Sponsor’s funding of this Sponsored Research and any scientific contributions in scientific publications and in listings of sponsored research projects. Sponsor shall not use Institution’s name, mark or symbol, or the name of any trustee, officer, faculty member, student or employee thereof, without Institution’s prior written consent, except that Sponsor may acknowledge the existence and general nature of this Agreement. 10. TERMINATION 10.1 In addition to the termination right set forth in Section2.1 hereof, (a) either party may terminate this Agreement effective upon written notice to the other party, if the other party breaches any of the terms or conditions of this Agreement and fails to cure such breach within […***…] after *** Confidential Treatment Requested *** 7 receiving written notice thereof. In the event of an incurable breach, the non-breaching party may terminate this Agreement effective immediately upon written notice to the breaching party; and (b) provided that Sponsor has met all payment and performance obligations to date under this Agreement, Sponsor may terminate this Agreement effective after […***…] prior written notice to Institution. (c) either party may terminate this Agreement effective as of December31, 2015 if the parties fail to negotiate a mutually acceptable work plan and budget for calendar year 2016 of the Sponsored Research. 10.2 In the event of termination of this Agreement prior to its stated term, whether for breach or for any other reason whatsoever, within […***…] after the effective termination date,Institution shall submit a final report of all costs incurred and all funds received under this Agreement through the effective termination date (or allowable commitments as described in this Section10.2). The report shall be accompanied by a check in the amount of any excess of funds advanced over costs and allowable commitments incurred. In case of a deficit of funds. Sponsor shall pay Institution the amount needed to cover costs through the effective termination date as well as all allowable commitments (i.e., all costs or non-cancellable commitments incurred prior to the receipt, or issuance, by Institution of the notice of termination, and the cost of each employee, student and faculty member supported hereunder through the end of such commitments; and subject to Institution’s written notification to Sponsor and Sponsor’s acknowledgement of all costs and non-cancellable commitments as they arise) inclined by Institution under this Agreement; provided, however, that Sponsor’s payment for Institution’s allowable commitments that extend beyond the effective termination date of this Agreement shall in no event exceed […***…] of the total amount of payments as provided in Attachment B. 10.3 Termination of this Agreement shall not affect the rights and obligations of the parties accrued prior to termination hereof. The provisions of this Section10.4, Article4, entitled Reimbursement of Costs, Payment; Article6, entitled Sponsor’s Rights in Research Results and Reports; Article7, entitled Intellectual Property; Article8, entitled License; Article9, entitled Confidentiality, Publication, Use of Name; Article11, entitled Disclaimer of Warranties,Indemnification; and Article12, entitled Additional Provisions, shall survive such termination. 11. DISCLAIMER OF WARRANTIES,INDEMNIFICATION 11.1 INSTITUTION MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER,INCLUDING, WITHOUT LIMITATION, WARRANTIES WITH RESPECT TO THE CONDUCT, COMPLETION, SUCCESS OR PARTICULAR RESULTS OF THE SPONSORED RESEARCH, OR THE CONDITION, OWNERSHIP, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE SPONSORED RESEARCH OR ANY INSTITUTION INTELLECTUAL PROPERTY OR RESEARCH RESULTS OR THAT USE OF THE INSTITUTION INTELLECTUAL PROPERTY OR RESEARCH RESULTS WILL NOT INFRINGE ANY PATENT, *** Confidential Treatment Requested *** 8 COPYRIGHT, TRADEMARK OR OTHER INTELLECTUAL PROPERTY RIGHT OF A THIRD PARTY. INSTITUTION SHALL NOT BE LIABLE FOR ANY DIRECT,INDIRECT, CONSEQUENTIAL, PUNITIVE OR OTHER DAMAGES SUFFERED BY SPONSOR OR ANY OTHER PERSON RESULTING FROM THE SPONSORED RESEARCH OR THE USE OF ANY INSTITUTION INTELLECTUAL PROPERTY, ANY RESEARCH RESULTS OR ANY PRODUCTS RESULTING THEREFROM. 11.2 Sponsor shall defend, indemnify and hold harmless Institution, the Principal Investigator and any of Institution’s faculty, students, employees, trustees, officers, Affiliates and agents (hereinafter referred to collectively as the “Indemnified Persons”) from and against any and all liability, claims, lawsuits, losses, damages, costs or expenses (including attorneys’ fees), which the Indemnified Persons may hereafter incur, or be required to pay to the extent resulting from (a)Sponsor’s use of the results of Sponsored Research or any Institution Intellectual Property or Research Results or (b)any breach of this Agreement by Sponsor or (c)any act or omission of Sponsor, its employees, Affiliates, contractors, licensees, sublicensees or transferees or agents; provided, however, that Sponsor shall not have any responsibility hereunder for liability, claims, lawsuits, losses, damages, costs or expenses (including attorneys’ fees) to the extent based on the gross negligence or intentional misconduct of the Indemnified Persons as determined by a court of law of competent jurisdiction in a final opinion from which no appeal has or may be taken. Institution shall notify Sponsor upon learning of the institution or threatened institution of any such liability, claims, lawsuits, losses, damages, costs and expenses, and Institution shall cooperate with Sponsor in every proper way in the defense or settlement thereof at Sponsor’s request and expense. Sponsor shall be entitled to control any litigation or potential litigation involving any such defense or settlement. Sponsor shall not dispose or settle any claim admitting liability on the part of the Institution without Institution’s prior written consent. 12. ADDITIONAL PROVISIONS 12.1 The rights and obligations of Institution and Sponsor hereunder shall inure to the benefit of and shall be binding upon, their respective successors and assigns. Neither party may assign this Agreement, directly or by merger or other operation of law, without the express written consent of the other party, which consent shall not be unreasonably withheld; provided, however, that Sponsor may assign this Agreement to any Affiliate of Sponsor or to any entity with which Sponsor may merge or consolidate, or to which it may transfer all or substantially all of its assets to which this Agreement relates (“Permitted Assignment”). For any Permitted Assignment, Sponsor shall provide Institution with notice of such assignment containing at minimum the complete contact information and undertaking of the assignee within […***…] after closing of such Permitted Assignment. Any prohibited assignment of this Agreement or the rights hereunder shall be null and void. No assignment shall relieve Sponsor of responsibility for the performance of any accrued obligations, which it has prior to such assignment. 12.2 A waiver by either party of a breach or violation of any provision of this Agreement will not constitute or be construed as a waiver of any subsequent breach or violation of that provision or as a waiver of any breach or violation of any other provision of this Agreement, *** Confidential Treatment Requested *** 9 12.3 Nothing herein shall be deemed to establish a relationship of principal and agent between Institution and Sponsor, nor any of their agents or employees, nor shall this Agreement be construed as creating any form of legal association or arrangement which would impose liability upon one party for the act or failure to act of the other party. Nothing in this Agreement, express or implied, is intended to confer on any person other than the parties hereto or their permitted assigns, any benefits, rights or remedies. 12.4 Notices, statements, reports and other communications under this Agreement shall be in writing and shall be deemed to have been received one business day following the date dispatched if sent by public overnight courier (e.g., Federal Express) and addressed as follows: If to the Institution: Penn Center for Innovation University of Pennsylvania 3160 Chestnut St., Suite200
